EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 In connection with the accompanying Quarterly Report on Form 10-QSB of M~Wave, Inc. for the three months ended June 30, 2007, I, Jim Mayer, Interim Chief Executive Officer of M~Wave, Inc. do hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) such Quarterly Report on Form 10-QSB for the three months ended June 30, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in such Quarterly Report on Form 10-QSB for the three months ended June 30, 2007, fairly presents, in all material respects, the financial condition and results of operations of M~Wave, Inc. Dated:August 14, 2007 /s/Jim Mayer Jim Mayer Interim Chief Executive Officer
